MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                       FILED
      regarded as precedent or cited before any                              Dec 22 2017, 6:43 am

      court except for the purpose of establishing                                CLERK
      the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Donald E.C. Leicht                                      Curtis T. Hill, Jr.
      Deputy Public Defender                                  Attorney General
      Kokomo, Indiana
                                                              Henry A. Flores, Jr.
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Levi Davis,                                             December 22, 2017
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              34A02-1708-CR-1786
              v.                                              Appeal from the Howard Superior
                                                              Court I
      State of Indiana,                                       The Honorable William C.
      Appellee-Plaintiff                                      Menges, Judge
                                                              Trial Court Cause Nos.
                                                              34D01-1107-FA-00565
                                                              34D01-1111-FA-01001



      Vaidik, Chief Judge.


[1]   Levi R. Davis admitted that he violated his probation in two cases by

      committing a new criminal offense, and the trial court ordered him to serve the

      Court of Appeals of Indiana | Memorandum Decision 34A02-1708-CR-1786 | December 22, 2017        Page 1 of 3
      balance of his previously suspended sentences in these two cases, which the

      court calculated to be 4010 days (4318 days - 308 credit days for time “served

      while awaiting trial and disposition in this matter”). Appellant’s App. Vol. II p.

      131; Appellant’s App. Vol. V p. 79. Davis claims that the court erred in

      calculating the balance of his previously suspended sentences and that “the

      correct total owing [is] 1,247 days.” Appellant’s Br. p. 13. He reaches this

      much-lower number by asserting that he is entitled to credit for two large

      chunks of time spent in a community-transition program. See Ind. Code § 11-

      10-11.5-10 (“A person assigned to a community transition program continues to

      earn good time credit during the person’s assignment to a community transition

      program.”). However, there is nothing in the record to support Davis’s claim

      that he spent time in such a program. In fact, there is contrary support. See Tr.

      p. 36 (at disposition, Davis testified as follows regarding whether he had ever

      been in a community-transition program: “I never even had . . . one day of

      supervision on that program whatsoever.”). Based on this lack of support in the

      record, the State argued in its brief that Davis has waived this issue for review.

      See Brattain v. State, 777 N.E.2d 774, 776 (Ind. Ct. App. 2002) (holding that a

      defendant may waive a claim of entitlement to credit for time served by failing

      to present the reviewing court with sufficient information to determine the

      issue). We agree with the State, and moreover, Davis did not file a reply brief

      responding to the State’s waiver argument. Accordingly, we affirm the trial

      court.


[2]   Affirmed.


      Court of Appeals of Indiana | Memorandum Decision 34A02-1708-CR-1786 | December 22, 2017   Page 2 of 3
May, J., and Altice, J., concur.




Court of Appeals of Indiana | Memorandum Decision 34A02-1708-CR-1786 | December 22, 2017   Page 3 of 3